The amended complaint clearly sets forth a cause of action based upon the oral agreement pleaded in paragraph nineteenth and it is pleaded in accordance with the terms of the opinion upon which leave to amend was based. The reference to the modification of the prior written agreement is inconsequential and, as written, does not enable the plaintiff to establish a case except upon the oral contract. Nor is the promise on which the plaintiff sues too indefinite for enforcement. The compensation claimed by the plaintiff is based upon “the services rendered by the plaintiff in effecting such contract o£ sale”. That constitutes a definite measure'for determining the sum due it. The plaintiff may recover the reasonable value of such services in the event that it should be successful in establishing its claim upon the trial. Order unanimously affirmed, with $20 costs and disbursements to the respondent. Present — Peck, P. J., Callahan, Bastow, Botein and Rabin, JJ. [See post, p. 1050.]